 



Exhibit 10.34

*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

PUBLIC HEALTH SERVICE

PATENT LICENSE AGREEMENT—EXCLUSIVE

COVER PAGE

For PHS internal use only:

     Patent License Application Number:

A-338-2004

     Serial Number(s) of Licensed Patent(s) and/or Patent Application(s):

Group I, to which Licensee is granted non-exclusive rights in the Licensed
Fields of Use::

a) DHHS technology ref. #E-385-1986/0: “Recombinant Pseudomonas Exotoxin:
Construction of an Active Immunotoxin with Low Side Effects” Issued as US Patent
4,892,827;

b) DHHS technology ref. #E-135-1989/0: “Recombinant Antibody-Toxin Fusion
Protein” Issued as US Patents 6,051,405, 5,863,745, and 5,696,237; and

c) DHHS technology ref. #E-306-1987/0: “Methods for treating malignancy and
autoimmune disorders in humans” Issued as Canadian patent 1325591 and Japanese
patent 2581788;

d) DHHS technology ref. #E-306-1987/1: “Methods for treating malignancy and
autoimmune disorders in humans using Tac antibodies” Pending as U.S. Patent
application 08/478,748;

e) DHHS technology ref. #E-163-1993/0: “Recombinant Disulfide-Stabilized
Polypeptide Fragments Having Binding Specificity” Issued as US Patents
5,747,654, 6,147,203, and 6,558,672; and

Any related foreign filed national stage applications claiming priority to such
patent applications and patents listed in I (a)-(e) above.

Group II, to which Licensee is granted exclusive rights in the Licensed Fields
of Use::

a) DHHS technology ref. #E-146-1999/0: “Reduction of nonspecific animal toxicity
of immunotoxin by mutating framework repetitions of Fv to lower isoelectric
point” (PCT application PCT/US01/43602) Pending as U.S. Patent Application
10/416,129;

b) DHHS technology ref. #E-216-2000/2: “Pegylation of Linkers Improves Antitumor
Activity and Reduces Toxicity of Immunoconjugates” (PCT application
PCT/US01/18503, combining 60/211,331 and 60/213,804) Pending as US patent
application 10/297,337;

c) DHHS technology ref. #E-129-2001/0: “Mutated anti-CD22 antibodies with
increased affinity to CD22 expressing leukemia cells” pending as PCT application
PCT/US02/30316;

d) DHHS technology ref. #E-046-2004/0: “Mutated anti-CD22 antibodies and
immunoconjugates” Pending as US patent application number 60/525,371; and And
any related foreign filed national stage applications claiming priority to such
patent applications and patents listed in II (a)-(d) above.

     Licensee:

Genencor International, Inc. and its Affiliates

     Cooperative Research and Development Agreement (CRADA) Number (if
applicable):

n/a

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

     Additional Remarks:

none

     Public Benefit(s):

Licensee agrees, after its First Commercial Sale, to make reasonable quantities
of Licensed Product(s) or materials produced through the use of Licensed
Process(es) available on a compassionate use basis to patients in the United
States, either through the patient’s physician(s) and/or the medical center
treating the patient. PHS agrees that the such a commitment by Licensee shall
not create an undue commercial burden upon Licensee, i.e., delay and/or
materially affect the commercial development of the Licensed Product(s) or
Licensed Process(es); and

Licensee agrees, after its First Commercial Sale and as part of its marketing
and product promotion, to develop written educational materials (e.g.,
brochures, advertisements, etc.) directed to patients and physicians in the
United States detailing the Licensed Product(s) and/or medical aspects of using
the Licensed Product(s).

This Patent License Agreement, hereinafter referred to as the “Agreement",
consists of this Cover Page, an attached Agreement, a Signature Page, Appendix A
(List of Patent(s) and/or Patent Application(s)), Appendix B (Fields of Use and
Territory), Appendix C (Royalties), Appendix D (Modifications), Appendix E
(Benchmarks), and Appendix F (Commercial Development Plan). The Parties to this
Agreement are:



  1)   The National Institutes of Health (“NIH”), the Centers for Disease
Control and Prevention (“CDC”), or the Food and Drug Administration (“FDA”),
hereinafter singly or collectively referred to as “PHS”, agencies of the United
States Public Health Service within the Department of Health and Human Services
(“DHHS”); and     2)   The person, corporation, or institution identified above
and/or on the Signature Page, having offices at the address indicated on the
Signature Page, hereinafter referred to as “Licensee”.

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

PHS PATENT LICENSE AGREEMENT—EXCLUSIVE

PHS and Licensee (collectively referred to herein as the “Parties”) agree as
follows:



1. BACKGROUND



  1.01   In the course of conducting biomedical and behavioral research, PHS
investigators made inventions that relate to certain therapeutic compounds and
processes useful in the treatment of cancer and that may have commercial
applicability.     1.02   PHS represents that by assignment of rights from PHS
employees and other inventors, DHHS, on behalf of the United States Government,
owns intellectual property rights claimed in any United States and/or foreign
patent applications or patents corresponding to the assigned inventions. DHHS
also owns any tangible embodiments of these inventions actually reduced to
practice by PHS.     1.03   PHS further represents that the Secretary of DHHS
has delegated to PHS the authority to enter into this Agreement for the
licensing of rights to these inventions and that PHS has the right to grant the
licenses provided herein and to perform such other obligations as are provided
in this Agreement.     1.04   PHS desires to transfer these inventions to the
private sector through commercialization licenses to facilitate the commercial
development of products and processes for public use and benefit.     1.05  
Licensee desires to acquire commercialization rights to certain of these
inventions in order to develop processes, methods, and/or marketable products
for public use and benefit and has submitted a license application for review by
PHS outlining Licensee’s capabilities and commercial expectations for the
assigned inventions.     1.06   Licensee and PHS have entered into
simultaneously herewith a collaborative research and development agreement
(“CRADA”) entitled “Development of Anti-CD22 Immunotoxins, BL22 and HA22, as
Therapeutic Agents” (CRADA No. 1975) and related to the technology licensed
under this Agreement. By virtue of the CRADA and this Agreement, the Parties
intend to vest in Licensee a license in rights owned and/or controlled by PHS
that are relevant and/or necessary to the treatment of cancer with therapeutic
and diagnostic compounds related to BL-22 and other CD-22 binding therapeutics
developed by the National Cancer Institute, as defined in the Licensed Field of
Use.



2. DEFINITIONS



  2.01   “Affiliates” means any corporation or business entity that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with Licensee. For the purposes of this definition,
“control” shall mean the possession, direct or indirect, of the power to cause
the direction of the management and policies of then corporation or business
entity, whether through ownership of fifty percent (50%) or more of the voting
securities of such corporation or business entity, by contract or otherwise.    
    “Benchmarks” mean the performance milestones that are set forth in
Appendix E.     2.02   “Commercial Development Plan” means the written
commercialization plan attached as Appendix F.

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED



  2.03   “Expanded Access” shall mean any procedures, such as compassionate use,
parallel track, and treatment protocols that distribute drugs to patients who
are failing on currently available treatments for their condition and also are
unable to participate in ongoing clinical trials.     2.04   “First Commercial
Sale” means the initial transfer after FDA approval, by or on behalf of Licensee
or its sublicensees of Licensed Products to a Third Party in an arms-length
transaction or the initial practice after FDA approval, of a Licensed Process by
or on behalf of Licensee or its sublicensees to manufacture Licensed Products in
exchange for cash or some equivalent to which value can be assigned for the
purpose of determining Net Sales.     2.05   “Government” means the Federal
Government of the United States of America.     2.06   “Licensed Fields of Use”
means the fields of use identified in Appendix B.     2.07   “Licensed Patent
Rights” shall mean:



  a)   Patent applications (including provisional patent applications and PCT
patent applications) and/or patents listed in Appendix A, all divisions and
continuations of these applications, all patents issuing from such applications,
divisions, and continuations, and any reissues, reexaminations, extensions of
all such patents, and all foreign counterparts thereof; and     b)   to the
extent that the following contain one or more claims required for or
commercially desirable for the practice of the invention or inventions disclosed
in a) above: i) continuations-in-part of a) above; ii) all divisions and
continuations of these continuations-in-part; iii) all patents issuing from such
continuations-in-part, divisions, and continuations; iv) priority patent
application(s) of a) above; v) any reissues, reexaminations, and extensions of
all such patents; and vi) all foreign equivalents corresponding to any of the
applications and/or patents recited in this paragraph 2.07(b).

A patent application or patent shall not fall into subsection (b) above and
shall not be a Licensed Patent Right merely due to the fact that such patent or
patent application claims priority to an application or patent falling under
subsection (a) above, and shall not include (b) above to the extent that they
contain one or more claims directed to new matter which is not the subject
matter disclosed in (a) above.



  2.08   “Licensed Process(es)” means (a) processes which, in the course of
being practiced, would be within the scope of one or more Valid Claims of the
Licensed Patent Rights, or (b) where the manufacture, use, sale, or importation
of products produced practicing such processes would be within the scope of one
or more Valid Claims of the Licensed Patent Rights.     2.09   “Licensed
Product(s)” means tangible materials which, in the course of manufacture, use,
sale, or importation thereof, would be within the scope of one or more Valid
Claims of the Licensed Patent Rights.     2.10   “Licensed Territory” means the
geographical area identified in Appendix B.     2.11   “Net Sales” means the
total gross receipts for sales of Licensed Products or practice of Licensed
Processes by or on behalf of Licensee or its sublicensees, and from leasing,
renting, or otherwise making Licensed Products available to Third Parties
without sale or other dispositions, whether

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED



      invoiced or not, less; trade, quantity and cash discounts and other
reasonable rebates actually allowed; product returns, recalls, credits and
allowances; packing costs, insurance costs, freight out, and taxes; excise
and/or sales taxes, tariffs, duties, value added taxes or other governmental
charges (other than income taxes) imposed and actually paid in connection with
the production, importation, sale, delivery or use of Licensed Products or the
practice of the Licensed Processes, and wholesaler and cash discounts in amounts
customary in the trade to the extent actually granted. No deductions shall be
made for commissions paid to individuals, whether they be with independent sales
agencies or regularly employed by Licensee, or sublicensees, and on its payroll,
or for the cost of collections.         Only sales of Licensed Products or
practice of Licensed Processes to persons and entities other than Licensee and
/or its Affiliates and/or sublicensees are to be included in Net Sales. Sales of
Licensed Product or practice of Licensed Processes between Affiliates,
Affiliates and Licensee and/or sublicensees and Licensee are not to be included
within Net Sales unless such Affiliate or sublicensee is the end user of the
Licensed Product or Licensed Process and further provided that subsequent sales
from such Affiliates or sublicensees to a non-affiliated Third Party shall be
included within Net Sales.     2.12   “Pivotal Trial” shall mean a controlled
study in humans of the efficacy and safety of a Licensed Product which is
prospectively designed to demonstrate statistically whether such Licensed
Product is effective and safe for use in a particular indication in a manner
sufficient to obtain regulatory approval to market such Licensed Product. (i.e.
Phase III or Phase II/III)     2.13   “Practical Application” means to
manufacture in the case of a composition or product, to practice in the case of
a process or method, or to operate in the case of a machine or system; and in
each case, under such conditions as to establish that the invention is being
utilized and that its benefits are to the extent permitted by law or Government
regulations available to the public on reasonable terms. “Practical Application”
shall be achieved if Licensee [ *** ] and [ *** ], including any [ *** ] under
this Agreement.     2.14   “Research License” means a nontransferable,
nonexclusive license to make and to use the Licensed Products or Licensed
Processes as defined by the Licensed Patent Rights for purposes of research and
not for purposes of commercial manufacture or distribution or in lieu of
purchase.     2.15   “Third Party” means any entity not a Party or an Affiliate.
    2.16   “Valid Claim” means a pending or granted, unexpired claim of a
Licensed Patent Right that has not been held to be invalid or unenforceable by
an unappealed or unappealable judgment of a court of competent jurisdiction.



3.   GRANT OF RIGHTS



  3.01   PHS hereby grants and Licensee accepts, subject to the terms and
conditions of this Agreement, an exclusive license under the Group II Licensed
Patent Rights in the Licensed Territory to make and have made, to use and have
used, to sell and have sold, to offer to sell, and to import any Licensed
Products in the Licensed Fields of Use and to practice and have practiced any
Licensed Processes in the Licensed Fields of Use.     3.02   PHS hereby grants
and Licensee accepts, subject to the terms and conditions of this Agreement, a
non-exclusive license under the Group I Licensed Patent Rights in the Licensed
Territory to make and have made, to use and have used, to sell and have sold, to
offer to sell, and to import any Licensed Products in the Licensed Fields of Use
and to practice and have practiced any Licensed Processes in the Licensed Fields
of Use.

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED



  3.03   This Agreement confers no license or rights by implication, estoppel,
or otherwise under any patent applications or patents of PHS other than Licensed
Patent Rights regardless of whether such patents are dominant or subordinate to
Licensed Patent Rights.



4.   SUBLICENSING



  4.01   Upon written approval by PHS, which approval will not be unreasonably
withheld, Licensee may enter into sublicensing agreements under the Licensed
Patent Rights. In the event that PHS does not provide a written objection to
Licensee within thirty (30) days of receiving written notice under the preceding
sentence, PHS shall be deemed to have given its approval to the sublicense
arrangement described in the notice.     4.02   Licensee shall notify PHS
regarding such sublicenses and agrees that any sublicenses granted by it shall
provide that the obligations to PHS of Paragraphs 5.01-5.04, 8.01, 12.05, and
13.07-13.09 of this Agreement shall be binding upon the sublicensee as if it
were a party to this Agreement. Licensee further agrees to attach copies of
these Paragraphs to all sublicense agreements. For the purposes of clarity, it
is understood that the efforts of a sublicensee shall be considered the efforts
of Licensee, including adherence to the Benchmarks contained in this Agreement,
and substantial adherence to the Commercial Development Plan contained in this
Agreement, including any modifications thereto under this Agreement.     4.03  
Any sublicenses granted by Licensee shall provide for the termination of the
sublicense, or the conversion to a license directly between such sublicensees
and PHS upon termination of this Agreement under Article 13. Such conversion is
subject to PHS approval and contingent upon acceptance by the sublicensee of the
remaining provisions of this Agreement.     4.04   Licensee agrees to forward to
PHS a copy of each fully executed sublicense agreement postmarked within thirty
(30) days of the execution of such agreement. To the extent permitted by law,
PHS agrees to maintain each such sublicense agreement in confidence.



5.   STATUTORY AND PHS REQUIREMENTS AND RESERVED GOVERNMENT RIGHTS



  5.01   PHS reserves on behalf of the Government an irrevocable, nonexclusive,
nontransferable, royalty-free license for the practice of all inventions
licensed under the Licensed Patent Rights throughout the world by or on behalf
of the Government and on behalf of any foreign government or international
organization pursuant to any existing or future treaty or agreement to which the
Government is a signatory. Any obligations of Licensee to provide PHS quantities
of Licensed Products or materials made through the Licensed Processes for PHS
research use shall be governed by the CRADA. In the event that PHS desires to
obtain Licensed Products or materials made through Licensed Processes for
purposes outside of the CRADA or after its termination or expiration, PHS may
request from Licensee reasonable quantities thereof and Licensee will honor such
requests to the extent commercially reasonable, provided that PHS shall
reimburse Licensee for the cost of such materials. Any provision of materials to
PHS by Licensee under this Agreement will be within Licensee’s discretion.    
5.02   Licensee agrees that products used or sold in the United States embodying
Licensed Products or produced through use of Licensed Processes shall be
manufactured substantially in the United States, unless a written waiver is
obtained in advance from PHS.     5.03   Licensee acknowledges that PHS may
enter into future Cooperative Research and Development Agreements (CRADAs) with
Third Parties under the Federal Technology Transfer Act of 1986 that relate to
the subject matter of this Agreement. Licensee agrees not to unreasonably deny
requests for a Research License in the Licensed Field of Use under the Licensed
Patent Rights from such future collaborators with PHS when acquiring such rights
is necessary in order to make

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED



      a Cooperative Research and Development Agreement (CRADA) project feasible.
Licensee may request an opportunity to join as a party to the proposed
Cooperative Research and Development Agreement (“Third Party CRADA”).     5.04  
In addition to the reserved license of Paragraph 5.01 above, PHS reserves the
right to grant nonexclusive Research Licenses directly or to require Licensee to
grant nonexclusive Research Licenses on reasonable terms. The purpose of this
Research License is to encourage basic research, whether conducted at an
academic or corporate facility. In order to safeguard the Licensed Patent
Rights, however, PHS shall consult with Licensee before granting to commercial
entities a Research License or providing to them research samples of materials
made through the Licensed Processes. In no event will PHS provide [ *** ] that
are [ *** ] or [ *** ] to [ *** ].



6.   ROYALTIES AND REIMBURSEMENT



  6.01   Licensee agrees to pay to PHS a noncreditable, nonrefundable license
issue royalty as set forth in Appendix C within thirty (30) days from the date
that this Agreement becomes effective.     6.02   Licensee agrees to pay to PHS
a nonrefundable minimum annual royalty as set forth in Appendix C. The minimum
annual royalty is due and payable on January 1 of each calendar year and may be
credited against any earned royalties due for sales made in that year. The
minimum annual royalty due for the first calendar year of this Agreement shall
be prorated according to the fraction of the calendar year remaining between the
effective date of this Agreement and the next subsequent January 1.     6.03  
Licensee agrees to pay PHS earned royalties as set forth in Appendix C.    
6.04   Licensee agrees to pay PHS benchmark royalties as set forth in
Appendix C.     6.05   Licensee agrees to pay PHS sublicensing royalties as set
forth in Appendix C.     6.06   A patent or patent application licensed under
this Agreement shall cease to fall within the Licensed Patent Rights for the
purpose of computing earned royalty payments in any given country on the
earliest of the dates that a) the application has been abandoned and not
continued, b) the patent expires or irrevocably lapses, or c) such that no Valid
Claim remains, d) the claim has been irrevocably abandoned or disallowed or e)
the claim has failed to issue within five (5) years of the first office action
from the patent office of that country, provided that such claim subsequently
issues as a claim within an issued patent, such claim shall be restored to the
Licensed Patent Rights, and then shall again be used to compute earned royalty
payments for the given country.     6.07   No multiple royalties shall be
payable because any Licensed Products or Licensed Processes are covered by more
than one of any of the Licensed Patent Rights and/or patent rights licensed
under the CRADA.     6.08   On sales of Licensed Products made in other than an
arm’s-length transaction, the value of the Net Sales attributed under this
Article 6 to such a transaction shall be that which would have been received in
an arm’s-length transaction, based on sales of like quantity and quality
products on or about the time of such transaction.     6.09   With regard to
expenses associated with the preparation, filing, prosecution, and maintenance
of all patent applications and patents included within the Licensed Patent
Rights incurred by PHS on or after the effective date of this Agreement,
Licensee shall [ *** ] of such expenses

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED



      directly to the law firm employed by PHS to handle such functions upon
receipt by Licensee of an invoice from such law firm. However, in such event, [
*** ].     6.10   Licensee may elect to surrender its rights in any country of
the Licensed Territory under any Licensed Patent Rights upon thirty (30) days
written notice to PHS and owe no payment obligation under Article 6.10 for
patent-related expenses incurred in that country after thirty (30) days of the
effective date of such written notice.     6.11   If Licensee or sublicensee is
required to pay a third party earned royalties with respect to a Licensed
Product(s) and/or Licensed Process(es) under agreements for patent rights or
other technologies which Licensee or sublicensee, in its reasonable judgment,
determines are necessary or desirable to license or acquire with respect to such
Licensed Product, and the total royalties due to such third parties [ *** ],
Licensee may [ *** ] such earned royalties owed to such third parties by [ *** ]
due to said third parties (prior to any reductions) from the payments owing to
PHS for such Licensed Product under this Article 6. Notwithstanding the
foregoing provisions of this Paragraph 6.11, in no event shall the earned
royalties due to PHS be [ *** ].



7.   PATENT FILING, PROSECUTION, AND MAINTENANCE



  7.01   Except as otherwise provided in this Article 7, PHS agrees to take
responsibility for, but to consult with, the Licensee in the preparation,
filing, prosecution, and maintenance of any and all patent applications or
patents included in the Licensed Patent Rights and shall furnish copies of
relevant patent-related documents to Licensee.     7.02   Upon PHS’s written
request, Licensee shall assume the responsibility for the preparation, filing,
prosecution, and maintenance of any and all patent applications or patents
included in the Licensed Patent Rights and shall on an ongoing basis promptly
furnish copies of all patent-related documents to PHS. In such event, Licensee
shall, subject to the prior approval of PHS, select registered patent attorneys
or patent agents to provide such services on behalf of Licensee and PHS. PHS
shall provide appropriate powers of attorney and other documents necessary to
undertake such actions to the patent attorneys or patent agents providing such
services. Licensee and its attorneys or agents shall consult with PHS in all
aspects of the preparation, filing, prosecution and maintenance of patent
applications and patents included within the Licensed Patent Rights and shall
provide PHS sufficient opportunity to comment on any document that Licensee
intends to file or to cause to be filed with the relevant intellectual property
or patent office. Licensee shall be responsible for costs associated with
transferring patent prosecution responsibilities to an attorney or agent of
Licensee’s choice. Notwithstanding the above, in the event that PHS licenses the
Licensed Patent Rights to one or more Third Parties in outside the Licensed
Fields of Use, Licensee shall be responsible for a pro-rata share, based on the
total number of licensees under the Licensed Patent Rights, of the costs
associated with preparation, filing, prosecution and maintenance of each
relevant patent or patent application licensed to such Third Party.     7.03  
For Licensed Patent Rights to which Licensee has assumed responsibility for the
preparation, filing, prosecution and maintenance thereof, at any time, PHS may
provide Licensee with written notice that PHS wishes to reassume control of the
preparation, filing, prosecution, and maintenance of such Licensed Patent
Rights. If PHS elects to reassume such responsibilities, Licensee agrees to
cooperate fully with PHS, its attorneys, and agents in the preparation, filing,
prosecution, and maintenance of any and all patent applications or patents
included in the Licensed Patent Rights and to provide PHS with complete copies
of documents or other materials necessary to undertake such responsibilities.
PHS shall be responsible for all costs associated with transferring patent
prosecution responsibilities to an attorney or agent of PHS’s choice.

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED



  7.04   Each party shall promptly inform the other as to all matters that come
to its attention that may affect the preparation, filing, prosecution, or
maintenance of the Licensed Patent Rights and shall permit each other to provide
comments and suggestions with respect to the preparation, filing, prosecution,
and maintenance of Licensed Patent Rights, which comments and suggestions shall
be considered by the other party.



8.   RECORD KEEPING



  8.01   Licensee agrees to keep accurate and correct records of Licensed
Products made, used, sold, or imported and Licensed Processes practiced by
Licensee under this Agreement. Such records shall be appropriate to determine
the amount of royalties due PHS and shall be retained for at least five
(5) years following a given reporting period. Licensee shall make such records
available pursuant to Paragraph 8.02.     8.02   Licensee agrees to have an
audit of sales and royalties conducted by an independent auditor upon reasonable
request of PHS, but not more then once per year. The independent auditor shall
be selected by PHS for the sole purpose of verifying reports and confirming the
accuracy of payments due hereunder. The audit shall occur during normal business
hours at a site selected by Licensee. The audit shall address, at a minimum, the
amount of gross sales by or on behalf of Licensee during the audit period, terms
of the license as to percentage or fixed royalty to be remitted to the
Government, the amount of royalty funds owed to the Government under this
Agreement, and whether the royalty amount owed has been paid to the Government
and is reflected in the records of the Licensee. The audit shall also indicate
the PHS license number, product, and the time period being audited. A report
certified by the auditor shall be submitted promptly by the auditor directly to
PHS and the Licensee on completion, which report shall be considered
confidential information of Licensee. The accountant or auditor shall only
disclose to PHS information relating to the accuracy of reports and payments
made under this Agreement. If an inspection shows an underreporting or
underpayment in excess of five percent (5%) for any twelve (12) month period,
then Licensee shall reimburse PHS for the cost of the inspection at the time
Licensee pays the unreported royalties, including any late charges as required
by Paragraph 9.08 of this Agreement. All payments required under this Paragraph
shall be due within thirty (30) days of the date PHS provides Licensee with
written notice of the payment due.



9.   REPORTS ON PROGRESS, BENCHMARKS, SALES, AND PAYMENTS



  9.01   Prior to signing this Agreement, Licensee has provided to PHS the
Commercial Development Plan at Appendix F, under which Licensee intends to bring
the subject matter of the Licensed Patent Rights to the point of Practical
Application. The Commercial Development Plan is hereby incorporated by reference
into this Agreement. Performance and Benchmarks are determined as specified in
Appendix E.     9.02   Licensee shall provide written annual reports on its
product development progress or efforts to commercialize under the Commercial
Development Plan for each of the Licensed Fields of Use within sixty (60) days
after December 31 of each calendar year. These progress reports shall include a
description of progress towards milestones and goals outlined in the Commercial
Development Plan in such detail as to permit PHS to make a reasonable assessment
of whether the goals of the Commercial Development Plan are being met.. PHS
encourages Licensee to include in these reports information on any of Licensee’s
public service activities that relate to the Licensed Patent Rights. If reported
progress differs from that projected in the Benchmarks or in any substantial
manner from that projected in the Commercial Development Plan, Licensee shall
explain the reasons for such differences. In any such annual report, Licensee
may propose amendments to the Commercial Development Plan, acceptance of which
by PHS may not be denied unreasonably. Licensee agrees to provide any additional
information necessary for PHS to evaluate Licensee’s performance of its
obligations as specified in this Agreement. Licensee may

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED



      amend the Benchmarks at any time upon written consent by PHS. PHS shall
not unreasonably withhold approval of any request of Licensee to extend the time
periods of this schedule if such request is supported by a reasonable showing by
Licensee of diligence in its performance under the Commercial Development Plan
and toward bringing the Licensed Products to the point of Practical Application
as defined in 37 CFR 404.3(d). Licensee shall amend the Commercial Development
Plan and Benchmarks at the request of PHS to address any Licensed Fields of Use
not specifically addressed in the plan originally submitted.     9.03   Licensee
shall report to PHS the dates for achieving Benchmarks specified in Appendix E
and the First Commercial Sale in each country in the Licensed Territory within
thirty (30) days of such occurrences.     9.04   Licensee shall submit to PHS
within sixty (60) days after each calendar year ending December 31 a royalty
report setting forth for the preceding one year period the Net Sales and the
amount of royalty accordingly due. With each such royalty report, Licensee shall
submit payment of the earned royalties due. If no earned royalties are due to
PHS for any reporting period, the written report shall so state. The royalty
report shall be certified as correct by an authorized officer of Licensee and
shall include a detailed listing of all deductions made under Paragraph 2.10 to
determine Net Sales made under Article 6 to determine royalties due.     9.05  
Licensee agrees to forward annually to PHS a copy of such reports received by
Licensee from its sublicensees during the preceding one year period as shall be
pertinent to a royalty accounting to PHS by Licensee for activities under the
sublicense.     9.06   Royalties due under Article 6 shall be paid in U.S.
dollars. For conversion of foreign currency to U.S. dollars, the conversion rate
shall be the average of the exchange rate included in the calendar half-year
period, as quoted in the The Wall Street Journal, Eastern Edition. All checks
and bank drafts shall be drawn on United States banks and shall be payable, as
appropriate, to “NIH/Patent Licensing.” All such payments shall be sent to the
following address: NIH, P.O. Box 360120, Pittsburgh, PA 15251-6120. Any loss of
exchange, value, taxes, or other expenses incurred in the transfer or conversion
to U.S. dollars shall be paid entirely by Licensee. The royalty report required
by Paragraph 9.04 of this Agreement shall accompany each such payment, and a
copy of such report shall also be mailed to PHS at its address for notices
indicated on the Signature Page of this Agreement.     9.07   Licensee shall be
solely responsible for determining if any tax on royalty income is owed outside
the United States and shall pay any such tax and be responsible for all filings
with appropriate agencies of foreign governments.     9.08   Interest and
penalties may be assessed by PHS on any overdue payments in accordance with the
Federal Debt Collection Act. The payment of such late charges shall not prevent
PHS from exercising any other rights it may have as a consequence of the
lateness of any payment.     9.09   All plans and reports required by this
Article 9 and marked “confidential” by Licensee shall, to the extent permitted
by law, be treated by PHS as commercial and financial information obtained from
a person and as privileged and confidential, and any proposed disclosure of such
records by the PHS under the Freedom of Information Act (FOIA), 5 U.S.C. ’ 552
shall be subject to the predisclosure notification requirements of 45 CFR ’
5.65(d).



10.   PERFORMANCE



  10.01   Licensee shall use its reasonable best efforts to bring the Licensed
Products and Licensed Processes to Practical Application. “Reasonable best
efforts” for the purposes of this provision shall be satisfied if Licensee
adheres to the Benchmarks at Appendix E and substantially adheres

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED



      to the Commercial Development Plan at Appendix F. The efforts of a
sublicensee shall be considered the efforts of Licensee.     10.02   Upon the
First Commercial Sale, until the expiration of this Agreement, Licensee shall
use its reasonable best efforts to make Licensed Products and Licensed Processes
reasonably accessible to the United States public.     10.03   Licensee agrees,
after its First Commercial Sale, to make reasonable quantities of Licensed
Product(s) or materials produced through the use of Licensed Process(es)
available on an Expanded Access use basis to patients in the United States,
either through the patient’s physician(s) and/or the medical center treating the
patient. PHS agrees that the such a commitment by Licensee shall not create an
undue commercial burden upon Licensee, i.e., delay and/or materially affect the
commercial development of the Licensed Product(s) or Licensed Process(es). The
retail value of the drug provided for free or at a discount through the Expanded
Access program will not exceed [ *** ]. Licensee will not be required to pay any
royalty under this Agreement with respect to any Licensed Products or materials
used in Licensed Processes that are distributed through an Expanded Access
program.     10.04   Licensee agrees, after its First Commercial Sale and as
part of its marketing and product promotion, to develop written educational
materials (e.g., brochures, advertisements, etc.) directed to patients and
physicians in the United States detailing the Licensed Product(s) and/or medical
aspects of using the Licensed Product(s).



11.   INFRINGEMENT AND PATENT ENFORCEMENT



  11.01   PHS and Licensee agree to notify each other promptly of each known
infringement or possible infringement of the Licensed Patent Rights, as well as
any facts which may affect the validity, scope, or enforceability of the
Licensed Patent Rights of which either Party becomes aware.     11.02   Pursuant
to this Agreement and the provisions of Chapter 29 of title 35, United States
Code, Licensee may: a) bring suit in its own name, at its own expense, and on
its own behalf for infringement of the Licensed Patent Rights in the Licensed
Field of Use; b) in any such suit, enjoin infringement and collect for its use,
damages, profits, and awards of whatever nature recoverable pursuant to such
suit; and c) settle any claim or suit for infringement of the Licensed Patent
Rights in the Licensed Field of Use; provided, however, that PHS and appropriate
Government authorities shall have the first right to take such actions. If
Licensee desires to initiate a suit for patent infringement, Licensee shall
notify PHS in writing. If PHS does not notify Licensee of its intent to pursue
legal action within ninety (90) days of such notice, Licensee will be free to
initiate suit. PHS shall have a continuing right to intervene in such suit.
Licensee shall take no action to compel the Government either to initiate or to
join in any such suit for patent infringement. Licensee may request the
Government to initiate or join in any such suit if necessary to avoid dismissal
of the suit. Should the Government be made a party to any such suit pursuant to
Licensee’s request or motion, Licensee shall reimburse the Government for any
costs, expenses, or fees which the Government incurs as a result of such motion,
including any and all costs incurred by the Government in opposing any such
motion, provided that Licensee shall have no further obligation to reimburse PHS
or the Government for participation in such action. In all cases, Licensee
agrees to keep PHS reasonably apprised of the status and progress of any
litigation in which it is involved regarding the Licensed Patent Rights. Before
Licensee commences an infringement action, Licensee shall notify PHS and give
careful consideration to the views of PHS and to any potential effects of the
litigation on the public health in deciding whether to bring suit.     11.03  
In the event that a declaratory judgment action alleging invalidity or
non-infringement of any of the Licensed Patent Rights shall be brought against
Licensee or raised by way of counterclaim or affirmative defense in an
infringement suit brought by Licensee, PHS or the Government under
Paragraph 11.02, pursuant to this Agreement and the provisions of Chapter 29 of
Title 35, United

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED



      States Code or other statutes, Licensee may: a) defend the suit in its own
name, at its own expense, and on its own behalf; b) in any such suit, seek to
file any appropriate counterclaim, including to enjoin infringement and to
collect for its use, damages, profits, and awards of whatever nature pursuant to
such suit; and c) settle any claim or suit for declaratory judgment involving
the Licensed Patent Rights; provided, however, that PHS and appropriate
Government authorities shall have the first right to take such actions and shall
have a continuing right to intervene in such suit. If PHS does not notify
Licensee of its intent to respond to the legal action within ninety (90) days or
such shorter time as may be set for response by the tribunal adjudicating such
action, Licensee will be free to do so. Licensee shall take no action to compel
the Government either to initiate or to join in any such declaratory judgment
action. Licensee may request the Government to initiate or to join any such suit
if necessary to avoid dismissal of the suit. Should the Government be made a
party to any such suit by motion or any other action of Licensee, Licensee shall
reimburse the Government for any costs, expenses, or fees which the Government
incurs as a result of such motion or other action, provided that Licensee shall
have no further obligation to reimburse PHS or the Government for participation
in such action. If Licensee elects not to defend against such declaratory
judgment action, PHS, at its option, may do so at its own expense. In all cases,
Licensee agrees to keep PHS reasonably apprised of the status and progress of
any litigation. Before Licensee commences an infringement action, Licensee shall
notify PHS and give careful consideration to the views of PHS and to any
potential effects of the litigation on the public health in deciding whether to
bring suit.     11.04   In any action taken by Licensee under Paragraphs 11.02
or 11.03, the expenses including costs, fees, attorney fees, and disbursements,
shall be paid by Licensee. The value of any recovery made by Licensee through
court judgment or settlement, less applicable legal fees, shall be treated as
Net Sales and subject to earned royalties.     11.05   PHS shall cooperate fully
with Licensee in connection with any action under Paragraphs 11.02 or 11.03. PHS
agrees promptly to provide access to all necessary documents and to render
reasonable assistance in response to a request by Licensee.



12.   NEGATION OF WARRANTIES AND INDEMNIFICATION



  12.01   PHS offers no warranties other than those specified in Article 1.    
12.02   PHS does not warrant the validity of the Licensed Patent Rights and
makes no representations whatsoever with regard to the scope of the Licensed
Patent Rights, or that the Licensed Patent Rights may be exploited without
infringing other patents or other intellectual property rights of third parties.
    12.03   PHS MAKES NO WARRANTIES, EXPRESSED OR IMPLIED, OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF ANY SUBJECT MATTER DEFINED BY THE CLAIMS OF
THE LICENSED PATENT RIGHTS OR TANGIBLE MATERIALS RELATED THERETO.     12.04  
PHS does not represent that it will commence legal actions against third parties
infringing the Licensed Patent Rights.     12.05   [ *** ] shall indemnify and
hold [ *** ] harmless from and against all liability, demands, damages,
expenses, and losses, including but not limited to death, personal injury,
illness, or property damage in connection with or arising out of: a) the [ ***
]; or b) the [ *** ]. [ *** ] agrees to maintain a [ *** ] consistent with [ ***
]. The indemnification in this paragraph shall not extend to [ *** ].

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED



13.   TERM, TERMINATION, AND MODIFICATION OF RIGHTS



  13.01   This Agreement is effective when signed by all parties and shall
extend to the expiration of the last to expire of the Licensed Patent Rights
unless sooner terminated as provided in this Article 13.     13.02   In the
event that Licensee is in default in the performance of any material obligations
under this Agreement, including but not limited to the obligations listed in
Article 13.05, and if the default has not been remedied within ninety (90) days
after the date of notice in writing of such default, PHS may terminate this
Agreement in whole or in part by written notice and pursue outstanding amounts
owed through procedures provided by the Federal Debt Collection Act.     13.03  
In the event that Licensee becomes insolvent, files a petition in bankruptcy,
has such a petition filed against it, or receives notice of a third party’s
intention to file an involuntary petition in bankruptcy, Licensee shall
immediately notify PHS in writing. Furthermore, PHS shall have the right to
terminate this Agreement immediately upon Licensee‘s receipt of written notice.
    13.04   Licensee shall have a unilateral right to terminate this Agreement
and/or any licenses in any country or territory by giving PHS sixty (60) days
written notice to that effect.     13.05   PHS shall specifically have the right
to terminate or modify, at its option, this Agreement, if PHS determines in good
faith that the Licensee: 1) is not [ *** ] executing the Commercial Development
Plan submitted with its request for a license, as modified pursuant to
Paragraph 9.02, and the Licensee cannot otherwise demonstrate to PHS‘s
satisfaction that the Licensee has taken, or can be expected to take within a
reasonable time, effective steps to achieve Practical Application of the
Licensed Products or Licensed Processes; 2) has not achieved the Benchmarks as
may be modified under Paragraph 9.02 or Article 10; 3) is not keeping Licensed
Products or Licensed Processes reasonably available, in accordance with the
Commercial Development Plan, as modified pursuant to Paragraph 9.02, to the
public after First Commercial Sale; 4) has not reasonably satisfied, and is not
capable of reasonably satisfying, significant unmet health and safety needs
identified in the Commercial Development Plan, as modified pursuant to
Paragraph 9.02 or 5) cannot reasonably justify a failure to comply with the
domestic production requirement of Paragraph 5.02 unless waived. PHS shall
specifically have the right to terminate or modify, at its option, this
Agreement, if PHS determines in good faith that the Licensee: 1) has willfully
made a false statement of, or willfully omitted, a fact that PHS can establish
was material to their decision to grant or maintain the license provided herein,
either in the license application or in any report required by the license
Agreement; or 2) has committed a material breach of a covenant or agreement
contained in the license that is not remedied within ninety (90) days after the
date of notice of such default; . In making any determination under this
Paragraph 13.05, PHS will take into account the normal course of such commercial
development programs conducted with sound and reasonable business practices and
judgment, the annual reports submitted by Licensee and modifications, if any,
under Paragraph 9.02 and discussions between the Parties regarding modifications
of Benchmarks and/or the Commercial Development Plan as provided for in
Paragraph 9.02. Prior to invoking this right, PHS shall give written notice to
Licensee providing Licensee specific notice of, and a ninety (90) day
opportunity to respond to, PHS‘s concerns . If Licensee fails to alleviate PHS‘s
concerns ) or fails to initiate corrective action to PHS‘s satisfaction, PHS may
terminate this Agreement, in whole or in part at its sole option.     13.06  
When the public health and safety so require, and after written notice to
Licensee providing Licensee a sixty (60) day opportunity to respond, PHS shall
have the right to require Licensee to grant sublicenses to responsible
applicants, on reasonable terms, in any Licensed Fields of Use under the
Licensed Patent Rights, unless Licensee can reasonably demonstrate that the
granting of the sublicense would not materially increase the availability to the
public of the subject matter

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED



     of the Licensed Patent Rights. PHS will not require the granting of a
sublicense unless the responsible applicant has first negotiated in good faith
with Licensee.     13.07   PHS reserves the right according to 35 U.S.C. '
209(d)(3) to terminate or modify this Agreement if it is determined that such
action is necessary to meet requirements for public use specified by federal
regulations issued after the date of the license and such requirements are not
reasonably satisfied by Licensee.     13.08   Within thirty (30) days of receipt
of written notice of PHS‘s unilateral decision to modify or terminate this
Agreement, Licensee may, consistent with the provisions of 37 CFR 404.11, appeal
the decision by written submission to the designated PHS official. The decision
of the designated PHS official shall be the final agency decision. Licensee may
thereafter exercise any and all administrative or judicial remedies that may be
available.     13.09   Within ninety (90) days of expiration or termination of
this Agreement under this Article 13, a final report shall be submitted by
Licensee. Any royalty payments, including those incurred but not yet paid (such
as the full minimum annual royalty), and those related to patent expenses, due
to PHS shall become immediately due and payable upon termination or expiration.
If terminated under this Article 13, sublicensees may elect to convert their
sublicenses to direct licenses with PHS pursuant to Paragraph 4.03. Unless
otherwise specifically provided for under this Agreement, upon termination of
this Agreement, Licensee may sell or otherwise transfer such existing inventory
of Licensed Products as are covered by the Licensed Patent Rights subject to
such sales being considered Net Sales hereunder and subject to payment of the
applicable royalty hereunder, within ninety (90) days of termination of this
Agreement. Upon expiration, Licensee shall have no further obligations to PHS
under this Agreement.     13.10   In the event that Licensee fails to meet a
Benchmark for either BL22 or HA22 but continues to meet Benchmarks for the other
of said BL22 or HA22, PHS agrees that such failure will result only in a right
to terminate the Agreement under Paragraph 13.05 with respect to the product for
which a Benchmark is not achieved and not to the entirety of the Licensed Field
of Use.



14.   GENERAL PROVISIONS



  14.01   Neither Party may waive or release any of its rights or interests in
this Agreement except in writing. The failure of either Party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right by that Party or excuse a
similar subsequent failure to perform any such term or condition by other Party.
    14.02   This Agreement constitutes the entire agreement between the Parties
relating to the subject matter of the Licensed Patent Rights, and all prior
negotiations, representations, agreements, and understandings are merged into,
extinguished by, and completely expressed by this Agreement.     14.03   The
provisions of this Agreement are severable, and in the event that any provision
of this Agreement shall be determined to be invalid or unenforceable under any
controlling body of law, such determination shall not in any way affect the
validity or enforceability of the remaining provisions of this Agreement.    
14.04   If either Party desires a modification to this Agreement, the Parties
shall, upon reasonable notice of the proposed modification by the Party desiring
the change, confer in good faith to determine the desirability of such
modification. No modification will be effective until a written amendment is
signed by the signatories to this Agreement or their designees.     14.05   The
construction, validity, performance, and effect of this Agreement shall be
governed by Federal law as applied by the Federal courts in the District of
Columbia.

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED



  14.06   All notices required or permitted by this Agreement shall be given by
prepaid, first class, registered or certified mail or by an express/overnight
delivery service provided by a commercial carrier, properly addressed to the
other Party at the address designated on the following Signature Page, or to
such other address as may be designated in writing by such other Party. Notices
shall be considered timely if such notices are received on or before the
established deadline date or sent on or before the deadline date as verifiable
by U.S. Postal Service postmark or dated receipt from a commercial carrier.
Parties should request a legibly dated U.S. Postal Service postmark or obtain a
dated receipt from a commercial carrier or the U.S. Postal Service. Private
metered postmarks shall not be acceptable as proof of timely mailing.    
14.07   This Agreement shall not be assigned by Licensee except: a) with the
prior written consent of PHS, such consent not to be withheld unreasonably; or
b) as part of a sale or transfer of a part of or substantially all of the
business of Licensee relating to operations which concern this Agreement,
including any transfer in the form of a sale to a third party of the right to
develop or commercialize a therapeutic or diagnostic that falls within the
Agreement. Licensee shall notify PHS within ten (10) days of any assignment of
this Agreement by Licensee.     14.08   Licensee agrees in its use of any
PHS-supplied materials to comply with all applicable statutes, regulations, and
guidelines, including PHS and DHHS regulations and guidelines. Licensee agrees
not to use the materials provided by PHS for research involving human subjects
or clinical trials in the United States without complying with 21 CFR Part 50
and 45 CFR Part 46. Licensee agrees not to use the materials for research
involving human subjects or clinical trials outside of the United States without
notifying PHS, in writing, of such research or trials and complying with the
applicable regulations of the appropriate national control authorities. Written
notification to PHS of research involving human subjects or clinical trials
outside of the United States shall be given no later than sixty (60) days prior
to commencement of such research or trials.     14.09   Licensee acknowledges
that it is subject to and agrees to abide by the United States laws and
regulations (including the Export Administration Act of 1979 and Arms Export
Control Act) controlling the export of technical data, computer software,
laboratory prototypes, biological material, and other commodities. The transfer
of such items may require a license from the cognizant Agency of the U.S.
Government or written assurances by Licensee that it shall not export such items
to certain foreign countries without prior approval of such agency. PHS neither
represents that a license is or is not required or that, if required, it shall
be issued.     14.10   Licensee agrees to mark the Licensed Products or their
packaging sold in the United States with all applicable U.S. patent numbers and
similarly to indicate “Patent Pending” status as necessary to preserve rights to
damages of PHS and/or Licensee in enforcement actions against future infringing
third parties. All Licensed Products manufactured in, shipped to, or sold in
other countries shall be marked in such a manner as to preserve PHS patent
rights in such countries.     14.11   By entering into this Agreement, PHS does
not directly or indirectly endorse any product or service provided, or to be
provided, by Licensee whether directly or indirectly related to this Agreement.
Licensee shall not state or imply that this Agreement is an endorsement by the
Government, PHS, any other Government organizational unit, or any Government
employee. Additionally, Licensee shall not use the names of NIH, CDC, PHS, or
DHHS or the Government or their employees in any advertising, promotional, or
sales literature without the prior written consent of PHS, except as required
for compliance with any statute, rule or regulatory or listing agency
requirement.     14.12   The Parties agree to attempt to settle amicably any
controversy or claim arising under this Agreement or a breach of this Agreement,
except for appeals of modifications or termination decisions provided for in
Article 13. Licensee agrees first to appeal any such unsettled claims or

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED



      controversies to the designated PHS official, or designee, whose decision
shall be considered the final agency decision. Thereafter, Licensee may exercise
any administrative or judicial remedies that may be available.     14.13  
Nothing relating to the grant of a license, nor the grant itself, shall be
construed to confer upon any person any immunity from or defenses under the
antitrust laws or from a charge of patent misuse, and the acquisition and use of
rights pursuant to 37 CFR Part 404 shall not be immunized from the operation of
state or Federal law by reason of the source of the grant.     14.14  
Paragraphs 4.03, 8.01, 9.05-9.07, 12.01-12.05, 13.08, 13.09, and 14.12 of this
Agreement shall survive termination of this Agreement.

SIGNATURES BEGIN ON NEXT PAGE

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

PHS PATENT LICENSE AGREEMENT—EXCLUSIVE

SIGNATURE PAGE

For PHS:

     
/s/ Steven M. Ferguson
  November 29, 2004

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Steven M. Ferguson
  Date
Director, Division of Technology Development and Transfer
   
Office of Technology Transfer
   
National Institutes of Health
   
 
   
Mailing Address for Notices:
   

Office of Technology Transfer
National Institutes of Health
6011 Executive Boulevard, Suite 325
Rockville, Maryland 20852-3804 U.S.A.

For Licensee (Upon, information and belief, the undersigned expressly certifies
or affirms that the contents of any statements of Licensee made or referred to
in this document are truthful and accurate.):

by:

     
/s/ Mark A. Goldsmith
  December 7, 2004

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature of Authorized Official
  Date
 
   
Mark A. Goldsmith
   

--------------------------------------------------------------------------------

   
Printed Name
   
 
   
Senior Vice President, Health Care
   

--------------------------------------------------------------------------------

   
Title
   

     
Official and Mailing Address for Notices:
   
 
   
Genencor International, Inc.
   

--------------------------------------------------------------------------------

   
 
   
925 Page Mill Road
   

--------------------------------------------------------------------------------

   
 
   
Palo Alto, CA 94304-1013
   

--------------------------------------------------------------------------------

   

Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. “ 3801-3812 (civil
liability) and 18 U.S.C. ’ 1001 (criminal liability including fine(s) and/or
imprisonment).

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

APPENDIX A—Patent(s) or Patent Application(s)

Patent(s) or Patent Application(s):

Group I, to which Licensee is granted non-exclusive rights in the Licensed
Fields of Use::

a) DHHS technology ref. #E-385-1986/0: “Recombinant Pseudomonas Exotoxin:
Construction of an Active Immunotoxin with Low Side Effects” Issued as US Patent
4,892,827;

b) DHHS technology ref. #E-135-1989/0: “Recombinant Antibody-Toxin Fusion
Protein” Issued as US Patents 6,051,405, 5,863,745, and 5,696,237; and

c) DHHS technology ref. #E-306-1987/0: “Methods for treating malignancy and
autoimmune disorders in humans” Issued as Canadian patent 1325591 and Japanese
patent 2581788;

d) DHHS technology ref. #E-306-1987/1: “Methods for treating malignancy and
autoimmune disorders in humans using Tac antibodies” Pending as U.S. Patent
application 08/478,748;

e) DHHS technology ref. #E-163-1993/0: “Recombinant Disulfide-Stabilized
Polypeptide Fragments Having Binding Specificity” Issued as US Patents
5,747,654, 6,147,203, and 6,558,672; and

Any related foreign filed national stage applications claiming priority to such
patent applications and patents listed in I (a)-(e) above.

Group II, to which Licensee is granted exclusive rights in the Licensed Fields
of Use::

a) DHHS technology ref. #E-146-1999/0: “Reduction of nonspecific animal toxicity
of immunotoxin by mutating framework repetitions of Fv to lower isoelectric
point” (PCT application PCT/US01/43602) Pending as U.S. Patent Application
10/416,129;

b) DHHS technology ref. #E-216-2000/2: “Pegylation of Linkers Improves Antitumor
Activity and Reduces Toxicity of Immunoconjugates” (PCT application
PCT/US01/18503, combining 60/211,331 and 60/213,804) Pending as US patent
application 10/297,337;

c) DHHS technology ref. #E-129-2001/0: “Mutated anti-CD22 antibodies with
increased affinity to CD22 expressing leukemia cells” pending as PCT application
PCT/US02/30316;

d) DHHS technology ref. #E-046-2004/0: “Mutated anti-CD22 antibodies and
immunoconjugates” Pending as US patent application number 60/525,371; and

Any related foreign filed national stage applications claiming priority to such
patent applications and patents listed in II (a)-(d) above.

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

APPENDIX B—Licensed Fields of Use and Territory

Licensed Fields of Use:

     Use of the BL22 and HA22 and variants thereof as claimed in the Licensed
Patent Rights for [ *** ].

Licensed Territory:

     Worldwide

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

APPENDIX C—Royalties

Royalties:

I. Licensee agrees to pay to PHS a noncreditable, nonrefundable license issue
royalty in the amount of [ *** ].

II. Licensee agrees to pay to PHS a nonrefundable minimum annual royalty in the
amount of [ *** ], with the understanding that payments made under any existing
CRADA with NCI relating the BL22 or HA22 in that same year are fully creditable
towards this minimum annual royalty.

III. Licensee agrees to pay PHS earned royalties on Net Sales by or on behalf of
Licensee and its sublicensees as follows:

     [ *** ] of Net Sales of BL-22 and [ *** ] of Net Sales of HA-22, subject to
Paragraph 6.11.

IV. Licensee agrees to pay PHS benchmark royalties as follows within thirty
(30) days of achieving said Benchmark:

     BL22 Benchmarks – Hairy Cell Leukemia (HCL)

     
First patient dosing in first Pivotal Trial
in humans, anywhere in the Licensed Territory,
utilizing and/or directed to Licensed Product(s) and/or Licensed Process(es)
anywhere in the
Licensed Territory
  [ *** ]
First BLA/NDA filing
  [ *** ]
First Commercial Sale of BL22 to treat HCL
anywhere in the Licensed Territory, utilizing
and/or directed to Licensed Product(s) and/or Licensed Process(es) anywhere in
the Licensed Territory
  [ *** ]

BL22 Benchmarks – Indication(s) other than HCL

Licensee agrees to amend its Commercial Development Plan and Benchmarks to
include the use of BL22 to treat hematologic indication(s) other than HCL,
should Licensee contemplate such clinical development. PHS agrees to accept such
changes to Licensee’s Commercial Development Plan, subject to Paragraph 9.02.
PHS further agrees to provide Licensee with proposed benchmark royalties for
such indication(s) and to negotiate the proposed benchmark royalties with
Licensee in good faith.

HA22 Benchmarks – All Milestones are Per Indication and Payable Only Once Per
Indication

     
First patient dosing in a Phase I clinical trial in humans, anywhere in the
Licensed Territory, utilizing and/or directed to Licensed Product(s) and/or
Licensed Process(es) anywhere in the Licensed Territory
  [ *** ]
 
   
First patient dosing in a Pivotal Trial in humans, anywhere in the Licensed
Territory, utilizing and/or directed to Licensed Product(s)
   

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

     
and/or Licensed Process(es) anywhere in the
Licensed Territory
  [ *** ]
 
   
Filing of BLA/NDA
  [ *** ]
 
   
BLA/NDA Approval for Marketing
  [ *** ]
 
   
First Commercial Sale of HA22 associated with each NDA filing anywhere in the
Licensed Territory, utilizing and/or directed to Licensed Product(s) and/or
Licensed Process(es) anywhere in the Licensed Territory
  [ *** ]

V. Sublicense Royalties



  (a)   Licensee agrees to pay PHS a Sublicense Royalty based on fees received
by Licensee pursuant to a sublicense of the rights granted Licensee in this
Agreement, where such fees are not any of (a) payments for royalties received
from a sublicensee related to the sale of Licensed Products subject to this
Agreement; (b) payments received as an advance creditable against earned
royalties; (c) payments received as compensation for research and development
costs incurred subsequent to the effective date of the sublicense; and
(d) payments received as an equity investment in Licensee.         For any
sublicense granted [ *** ], the Sublicense Royalty shall be [ *** ]. For any
sublicense granted [ *** ], the Sublicense Royalty shall be [ *** ]. For any
sublicenses granted [ *** ], the Sublicense Royalty shall be [ *** ].     (b)  
Licensee may contract with a sublicensee such that said sublicensee is
responsible for payment to Licensee of a milestone or benchmark payment for
occurrence of an event that would cause Licensee to be responsible for a payment
to PHS under this Agreement pursuant to Paragraph 6.04. In such case, only that
part of such payment that is received by Licensee that exceeds the amount due
for a specific benchmark under Paragraph 6.04 shall be subject to a Sublicense
Royalty under subsection (a) above.

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

APPENDIX D—Modifications

PHS and Licensee agree to the following modifications to the Articles and
Paragraphs of this Agreement:

All modifications to the Agreement are contained within the body of the
Agreement.

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

APPENDIX E—Benchmarks and Performance

Licensee agrees to the following Benchmarks for its performance under this
Agreement and, within thirty (30) days of achieving a Benchmark, shall notify
PHS that the Benchmark has been achieved.

BL22 Therapeutic Benchmarks:

     
First Pivotal clinical trial patient dosing
  on or before [ *** ]
 
   
NDA /BLA filing
  on or before [ *** ]
 
   
First Commercial Sale
  on or before [ *** ]

HA22 Therapeutic Benchmarks

     
First Phase I trial patient dosing
  on or before [ *** ]
 
   
First Pivotal trial patient dosing
  on or before [ *** ]
 
   
NDA /BLA filing
  on or before [ *** ]
 
   
First Commercial Sale
  on or before [ *** ]

Licensee has also indicated in its Application for License to Public Health
Service Inventions, received by PHS on July 6, 2004, that pre-clinical studies
might be undertaken in the field of [ *** ]. Should Licensee desire to amend
this Agreement to include such field of use, Licensee shall submit to PHS a
complete Commercial Development Plan and Benchmarks relating to such field of
use. PHS agrees to consider, in good faith, an amendment to the Agreement to
include such field of use.

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED

APPENDIX F—Commercial Development Plan

BL22 Early Clinical Development Plan
Since BL22 is in [ *** ] for [ *** ] no further [ *** ]. If, following
discussion with FDA, [ *** ], Genencor will [ *** ].

BL22 is currently in [ *** ] at [ *** ]. A [ *** ] is also underway. Genencor
will assume [ *** ] and [ *** ]. [ *** ] is the sole site for these studies.
Sponsorship of [ *** ], which is currently held by [ *** ], will transfer to
Genencor.

BL22 Full Development Plan
Genencor currently plans to [ *** ] . An important success factor will be [ ***
]. A [ *** ] may be acceptable. [ *** ] is rapidly becoming the [ *** ] for [
*** ] . It may become advisable to conduct [ *** ], or [ *** ]. Future [ *** ]
will depend on [ *** ]. The [ *** ] has accepted [ *** ].

Following completion of [ *** ], [ *** ] will be designed if warranted by [ ***
]. Again, the [ *** ] will be completed [ *** ], other [ *** ], and [ *** ].

Results from [ *** ] will also be used [ *** ].

BL22 Manufacturing Plan
The process used at [ *** ] for manufacturing [ *** ], while acceptable [ *** ],
would not be acceptable [ *** ]. An improved [ *** ]. Following technology
transfer to Genencor, Genencor plans to [ *** ]. Additional [ *** ].

BL22 DEVELOPMENT BENCHMARKS

                BENCHMARK     COMPLETION    
[ *** ]
    [ *** ]    
[ *** ]
    [ *** ]    
[ *** ]
    [ *** ]    
[ *** ]
    [ *** ]    
[ *** ]
    [ *** ]    
[ *** ]
    [ *** ]    

HA22 Development Plan

HA22 Preclinical Development Plan
The initial preclinical program will provide support for [ *** ] and [ *** ].
GCOR plan an extensive characterization [ *** ].

[ *** ]

[ *** ]

[ *** ]

Preclinical Evaluation of HA22 for use in [ *** ]
The program [ *** ] to [ *** ]. Based on [ *** ].

HA22 Early Clinical Development Plan
When, following [ *** ], [ *** ] becomes available, an [ *** ] development plan
will be implemented in order to:




1.   [ *** ],   2.   [ *** ],

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED



3.   [ *** ],   4.   [ *** ].

[ *** ].

[ *** ].

HA22 Full Development Strategy
The full development strategy will [ *** ].

HA22 Manufacturing Plan
[ *** ] HA22 material beyond that [ *** ] being manufactured for [ *** ].

[ *** ].

HA22 DEVELOPMENT BENCHMARKS

                BENCHMARK     COMPLETION    
[ *** ]
    [ *** ]    
[ *** ]
    [ *** ]    
[ *** ]
    [ *** ]    
[ *** ]
    [ *** ]    
[ *** ]
    [ *** ]    
[ *** ]
    [ *** ]    
[ *** ]
    [ *** ]    

Marketing and Sales Plan for BL22 and/or HA22

Genencor intends to establish [ *** ].

[ *** ].

 